In a special proceeding pursuant to Insurance Law article 52, the petitioners appeal from so much of an order of the Supreme Court, Orange County (Miller, J.), dated December 12, 1991, as, in effect, upon reargument, adhered to the original determination in an infant’s compromise order of the same court, dated June 27, 1991, which required the petitioner-child to assign her rights against the petitioner-mother as tortfeasor to the respondent.
Ordered that the order is affirmed insofar as appealed from, with costs.
As the Supreme Court properly concluded, any seeming inequity in the fact that the Motor Vehicle Accident Indemnification Corporation will be entitled to move against the petitioner-mother after the petitioner-child has assigned her rights to it is a matter properly addressed to the Legislature, not the courts (see, MVAIC v American Sec. Ins. Co., 148 AD2d 383). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.